Citation Nr: 1044310	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  02-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral leg 
condition has been submitted.  

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back/spine 
condition has been submitted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from September 1955 to December 
1957 and from July 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had not 
been presented to reopen his claims of entitlement to service 
connection for a bilateral leg condition and a spine/back 
condition.  

The Board notes that the Veteran requested a hearing before the 
Board and a hearing was scheduled for October 29, 2002.  However, 
the Veteran failed to appear.  In October 2003, the Board 
remanded this matter for additional development.  In May 2005, 
the Board denied the Veteran's claims.  In October 2006, the 
Veteran and VA filed a Joint Motion to Remand and the United 
States Court of Appeals for Veterans Claims (Court) issued an 
Order granting such.  In April 2007, the Board remanded this 
matter for additional development in accordance with VA's duties 
to notify and assist.  Specifically, the April 2007 remand 
directed the RO to provide the Veteran with appropriate notice of 
VA's duties to notify and assist pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO was also instructed to provide the 
Veteran with notice as to the applicable definition of new and 
material evidence which applies to claims that were filed prior 
to August 29, 2001.  

Unfortunately, the Board's remand instructions were not complied 
with, and in December 2008, the Board remanded the Veteran's 
claims again demanding that the RO provide the Veteran with 
appropriate notification as to the new and material evidence 
criteria in effect during the time his claims to reopen were 
submitted, as well as written notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with 
appropriate notification pursuant to Kent.  Specifically, in the 
August 2009 letter, the Veteran was informed that his claims 
seeking service connection for a bilateral leg and back/spine 
condition were denied because the claimed conditions were neither 
incurred in nor aggravated by military service, and any evidence 
he submitted must be new and relate to this fact.  

The Veteran again was not provided with notice as to the 
regulations regarding new and material evidence in effect at the 
time he filed his claim.  Therefore, the Veteran's claims were 
remanded yet again, and the RO was specifically instructed to 
provide the Veteran with a notice letter advising him of the 
criteria for claims based on new and material evidence in effect 
prior to August 29, 2001.  In the July 2010 letter, the Veteran 
was provided with the requisite notice.  The AMC subsequently 
readjudicated the remaining claims in the September 2010 
Supplemental Statement of the Case (SSOC).  Thus, all of the 
Board's remand instructions have been complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1997, the RO denied 
service connection for a back/spine condition.  

2.  The evidence received since the June 1997 decision regarding 
the issue of entitlement to service connection for a back/spine 
condition is cumulative and not significant.

3.  In an unappealed decision dated in June 1997, the RO denied 
service connection for a bilateral leg condition.

4.  The evidence received since the June 1997 decision regarding 
the issue of entitlement to service connection for a bilateral 
leg condition, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since the 
June 1997 RO decision regarding the claim for service connection 
for a back/spine condition, thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103 (2010); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence has not been presented since the 
June 1997 RO decision regarding the claim for service connection 
for a bilateral leg condition, thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103 (2010); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

To reopen a claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to the 
determination whether evidence is new and material.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant's claims to reopen were already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, the Board is deciding this appeal under the 
older version of the regulations.

Under the older version of section 3.156 of the Code of Federal 
Regulations, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

In June 1997, the RO denied entitlement to service connection for 
a back/spine condition and for a bilateral leg disability.  
Although the Veteran filed a notice of disagreement with this 
decision in July 1997 and a statement of the case (SOC) was 
issued in November 1997, he did not file a substantive appeal.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

The Board notes that the Veteran submitted a statement in 
February 1998 requesting that a copy of the SOC, as well as all 
correspondence sent since November 14, 1997, be reissued to him.  
He indicated in the statement that he had been unable to respond 
due to a "medical/health condition."  The Board finds that this 
statement cannot be construed to constitute a substantive appeal 
to the June 1997 rating decision.  The statement neither 
identified the issues listed on the SOC, nor indicated that an 
appeal was being perfected as to issues listed on the SOC.  
Furthermore, the statement did not set out specific arguments 
relating to errors of fact or law made by the RO in the June 1997 
rating decision.  See 38 C.F.R. § 20.202 (2010).  However, 
applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108. 

Here, the appellant filed to reopen his claims in August 2000 
and, in January 2001, the RO denied the claims.  The appellant 
was notified of this decision in January 2001.  Although it 
appears that the RO did not reopen the Veteran's claims for 
service connection for the above-referenced claims, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



A.  Bilateral Leg Condition

The evidence of record at the time of the June 1997 rating 
decision includes the appellant's service treatment records, 
which are negative for any complaints of, or treatment for, a 
bilateral leg condition.  As for the post-service records, VA 
progress notes for the period August 1996 to January 1997 show a 
diagnosis of degenerative joint disease of the low back.  Pain 
was noted to radiate to both legs.  

Evidence which has been received subsequent to the June 1997 
rating decision includes VA progress notes showing complaints of, 
and treatment for low back pain and bilateral leg pain.  
Additionally, a VA X-ray report of the bilateral knees dated in 
November 1998 reflects early lateral compartment degenerative 
changes bilaterally.  VA treatment records generated from the 
Baroness Erlanger Health System reflect that the Veteran was seen 
on several occasions in the Emergency Room for pain in his right 
hand due to a spider bite.  He was also seen at the Triage Center 
in January 2007 with complaints of pain in his right leg and 
knee.  

The evidence received subsequent to the June 1997 rating decision 
is new in that it was not previously of record.  However, the 
evidence does not bear directly and substantially upon the 
specific matter under consideration, and is not so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  The basis for the prior denial of this claim was 
both that there was inadequate evidence showing that a bilateral 
leg disability existed and, concomitantly, that there was 
inadequate evidence establishing that a bilateral leg disorder 
was related to disease or injury incurred during service.  
Although the findings in the November 1998 VA X-ray report are 
indicative of a bilateral leg disability, there remains a lack of 
any objective medical evidence which relates such a condition to 
the Veteran's active service.  The record reflects that the 
Veteran has been provided with numerous opportunities throughout 
the past five and half years since the May 2005 Board decision, 
to supplement the record with additional evidence to assist in 
substantiating his claim that his bilateral leg condition was 
incurred in service.  However, the only evidence submitted, are 
private treatment records which predominantly focus on pain in 
his hands and right knee.  The Board acknowledges that some of 
the January 2001 treatment records indicate the Veteran was seen 
for pain and swelling in his legs, but they still do not provide 
any type of causal connection or link between the Veteran's 
bilateral leg disability and service.  Accordingly, the Board 
finds that the evidence received subsequent to June 1997 is not 
new and material and does not serve to reopen the claim for 
service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Back/Spine Condition

The evidence of record at the time of the June 1997 rating 
decision includes the appellant's service treatment records, 
which are negative for any complaints of, or treatment for, a 
back/spine condition.  Again, as for the post-service records, VA 
progress notes for the period August 1996 to January 1997 do show 
a diagnosis of degenerative joint disease of the low back.  Pain 
was noted to radiate to both legs.  

Evidence which has been received subsequent to the June 1997 
rating decision shows continued treatment for complaints of low 
back pain and a diagnosis of degenerative joint/disc disease.  
See e.g., November 1998 VA treatment records.  

Again, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  The basis of the denial of this claim on the 
merits was that the service treatment records did not show 
incurrence of a chronic back disorder, and such a condition was 
not shown until many years after service, with no indication of a 
relationship to service.  Indeed, as noted above, the first 
evidence of a back condition was in the VA progress notes for the 
period August 1996 to January 1997, and these records do not 
contain a medical opinion relating the Veteran's back condition 
to his active service.  

The evidence received subsequent to the June 1997 rating decision 
is new in that it was not previously of record.  To the extent 
the additional medical evidence shows treatment for complaints of 
back pain and a diagnosis of degenerative joint disease, this 
evidence is cumulative and not new, as such was noted in VA 
progress notes of record at the time of the June 1997 rating 
decision.  Again, the basis for the prior denial of this claim 
was that there was inadequate evidence showing that a back 
disability was present during service or within the first post-
service year and there was inadequate evidence establishing that 
the post-service diagnosis of a back disorder was related to 
disease or injury incurred during service.  There remains a lack 
of such evidence.  As previously noted, despite having a number 
of opportunities throughout the past five and half years to 
submit evidence to substantiate his claim that his back condition 
was incurred in service, the Veteran has only provided medical 
records from Erlanger Health System dated in January 2001, which 
mainly involve complaints of, and treatment for hand and knee 
pain, and do not contain any discussion of his back disability or 
the etiological connection between his back condition and 
service.  Accordingly, the Board finds that the evidence received 
subsequent to June 1997 is not new and material and does not 
serve to reopen the claim for service connection.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Until the appellant meets 
his threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) made significant changes in VA's 
duty to notify and assist claimants for benefits administered by 
the Secretary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  Regulations implementing the VCAA have been 
adopted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  However, these regulations have applicability 
constraints on development of claims to reopen a finally decided 
claim.  See 66 Fed. Reg. 45620 (August 29, 2001).  Specifically, 
the second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), and 
(c)(3) to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided claim 
received on or after August 29, 2001.  Id.  Thus, it is not 
applicable here with regard to these claims, since they were 
filed before that date.  Further, the United States Court of 
Appeals for the Federal Circuit in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991) and Holliday v. Principi, 14 Vet. App. 280 (2001), to 
the extent that they indicated that retroactive application might 
be appropriate in regards to the VCAA.  

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issue of whether new and material evidence 
has been submitted to reopen the claims for service connection, 
the RO had a duty to notify the Veteran what information or 
evidence was needed in order reopen his claim.  The law 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  

The RO did provide the appellant with VCAA notice in February 
2004, July 2007, March 2009, August 2009, and July 2010.  
Pursuant to the April 2007 and December 2008 remands, the Veteran 
was provided with notice letters dated in July 2007, March 2009 
and August 2009.  These letters indicated that the Veteran was 
previously denied service connection for a bilateral leg 
disability and back/spine condition because the evidence did not 
show that the claimed conditions were incurred in or aggravated 
by military service.  The August 2009 letter stated that in order 
for the Veteran's claims to be reopened, the evidence had to be 
new and relate to the reasons as to why the Veteran's claims were 
originally denied.  Pursuant to the July 2010 remand, the Veteran 
was sent an additional notice letter in July 2010 which provided 
a thorough explanation as to why the RO originally denied the 
Veteran's claims in the June 1997 rating decision.  Specifically, 
the letter stated that the Veteran's claims were previously 
denied because the RO found no credible evidence of either the 
bilateral leg or back/spine condition during service, or evidence 
linking any current bilateral leg disability or back/spine 
condition to service.  With respect to the bilateral leg 
disability, the letter stated that there was no evidence 
presented showing a current bilateral leg disability.  

The July 2010 letter also informed the Veteran of the new and 
material evidence criteria in effect for claims filed prior to 
August 29, 2001.  In particular, the July 2010 letter stated that 
new and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration.  The letter also 
noted that the evidence must be neither cumulative nor redundant, 
and that the evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Based on the foregoing, the August 2009 and July 2010 letters 
essentially notified the Veteran to look to the bases for the 
previous denials to determine what evidence would be new and 
material to reopen his claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Additionally, the March 2010 and September 2010 
Supplemental Statements of the Case (SSOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.  In accordance with the July 2010 Board 
remand, the September 2010 SSOC included consideration of the 
claim under the criteria for claims based on new and material 
evidence in effect prior to August 29, 2001.  

Although the August 2009 and July 2010 letters were not sent 
prior to initial adjudication of the Veteran's claims, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice and several months to respond with additional 
argument and evidence, and he was provided opportunities to 
testify before a Veterans Law Judge.  The claim was readjudicated 
and a Supplemental Statement of the Case (SSOC) was provided to 
the Veteran in March 2010 and September 2010.  See Prickett v. 
Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the February 2004, March 2009, August 2009 and 
July 2010 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims, 
including that VA would request all records held by Federal 
agencies, such as service treatment records, military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical opinion 
would be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.  The RO also informed 
the Veteran about the information and evidence that he was 
expected to provide.  Specifically, the March 2009, August 2009 
and July 2010 letters notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In addition, 
those letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
July 2007, August 2009, and July 2010 letters informed him that a 
disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The Veteran's service treatment records as well as 
all identified and available medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  To the extent any private treatment records are missing, 
the Board notes that the RO attempted to secure records from 
Erlanger Health System relating to any treatment the Veteran 
received after his separation from service.  However, in March 
2009, the Health Information Management Department at the 
Erlanger Health System responded that any medical records 
relating to the Veteran's treatment during that time frame had 
been destroyed, as the healthcare facility only holds records for 
ten years.  

In the Appellant's Brief to the Court of Appeals for Veterans 
Claims (CAVC), the Veteran's attorney argued that the Board erred 
when it concluded that the RO was not obligated to obtain the 
Veteran's Social Security Administration (SSA) records.  
The Board acknowledges indications from the record that the 
Veteran was receiving Social Security Administration (SSA) 
benefits prior to attaining retirement age.  Nonetheless, in the 
present case, the Board has determined that it is not necessary 
to obtain the appellant's records from SSA.  The Veteran has not 
indicated that any Social Security records that may exist would 
be of any significance in the present case.  Moreover, the 
Veteran has never indicated that he has been receiving SSA 
benefits because of the conditions currently on appeal, there is 
no indication from him that the records from SSA would provide 
the evidence needed in these claims, and the Veteran has not 
suggested that these SSA records are pertinent to his claim.  In 
the absence of any indication from the Veteran or from the 
evidence of record that any records for him in the possession of 
the SSA are relevant to the claim at issue, the Board finds that 
VA is not obligated to obtain those records.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. Jan. 4, 2010).  See also 
Brock v. Brown, 10 Vet. App. 155, 161-2 (1997)(VA is not 
obligated to obtain records which are not pertinent to the issue 
on appeal); see also Loving v. Nicholson, 19 Vet. App. 96, 103 
(VA has no duty to assist in obtaining records where the claimant 
failed to allege that the records could be relevant).  

Furthermore, the Court's October 2006 Memorandum Decision ordered 
the Board to remand the Veteran's claims in order to provide him 
with appropriate notice as to the type of evidence required to 
substantiate his claim, pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and also to ensure that he was provided with 
proper notice of the regulatory definition of new and material 
evidence in effect prior to the August 29, 2001 change.  The 
Court's Memorandum Decision did not articulate any errors with 
respect to the Board's decision not to obtain his SSA records.  
The Board is confident that if there were errors in terms of its 
duty to assist, or the Board's discussion thereof, this would 
have been brought to the Board's attention for the sake of 
judicial economy.  The Board is aware of the Court's stated 
interest in conservation of judicial resources and in avoiding 
piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) ("Court will (not) review BVA decisions in piecemeal 
fashion").  

In addition, the Board finds that since the May 2005 Board 
decision, the Veteran has been provided with numerous letters 
notifying him of the reasons why his claim was denied in the June 
1997 rating decision, and the type of evidence necessary to help 
develop his claim.  The Veteran was provided with ample 
opportunities to supplement the record with additional evidence 
to substantiate his assertion that his bilateral leg and back 
condition were incurred in service.  However, since May 2005, the 
only records he has submitted are private treatment records which 
primarily focus on treatment he has received for pain in hands 
and right knee.  Based on the foregoing, the Board concludes that 
VA has done everything reasonably possible to assist the Veteran 
in developing his claim.  

The Board does acknowledge that the Veteran has not been afforded 
VA examinations in connection with his application to reopen his 
claims for service connection.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a claim 
for disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim unless 
new and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii)(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
back/spine condition is denied.

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for a 
bilateral leg condition is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


